DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
It is noted that the claims present are directed to a product and method of forming the product. As currently presented, the method of the product is the use of the product and its examination in conjunction with the product does not represent a serious burden at the time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searched between the claimed inventions, the examiner reserves the right to restrict at that time. 
Claims 1- 14 stand. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “absorbent layer circumscribing a perimeter of the double sided adhesive layer” (claim 2 & 10), “the perimeter of the absorbent layer is beyond the perimeter of the perimeter of the double sided adhesive” (claim 3 & 11), the backing layer attached to the adhesive layer (claim 5), attaching one side of the absorbent adhesive to the absorbent layer and one side to a user (claim 9), a removable backing layer (claim 13), a roll, and rolling, cutting steps (claim 14). must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3 and 11 recite “one or less inches to twelve or more inches”. This recitation is unclear what measurement is attempted to be claimed. The metes and bounds of the claim cannot be determined since as currently recited, the claims covers any measure from 0 to ∞. 
Claim 9 is rejected as being indefinite since it is unclear how the device is operable, or capable of performing absorbing or deflection of moisture, when the adhesive side is positioned adjacent to the body as claimed and the absorbent surface is positioned outward from the body. Appropriate clarification is required. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "the" in respect to a perimeter of the double side adhesive. The perimeter of the double sided adhesive has not been positively recited. The perimeter of the absorbent layer has. It is unclear what perimeter applicant intends to be reciting.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1 -2 is/are rejected under 35 U.S.C. 102(a) (1)  as being anticipated by Shin (US 2002/0100107).
With respect to claim 1,  A sweatband strip capable for use that adheres directly to a body part in such a way as to absorb sweat therefrom without wrapping the sweatband strip completely around or circumscribe the body part or another body part, the sweatband strip comprising: an absorbent layer (12,14) attached to one side of a double-sided adhesive layer (Figure 1). 
The sweatband strip of claim 2 , wherein a perimeter of the absorbent layer (12,14) circumscribes a perimeter of the double-sided adhesive layer (Figure 1). It is noted that M-W.com defines circumscribe as “to constrict the range or activity of definelty and clearly or to surround or as if by a boundary.  The adhesive is surrounded on the four side by the layer and therefore meets the limitation as recited. 
Claim 8 is rejected as being indefinite. Applicant recites “medical grade” is unclear what applicant means by “medical grade”. For purposes of examination, the limitation “medical grade” is capable of being used for a medical purpose.

Claim(s) 9, 10, 13 and 14 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Laje et al. (US 2016/016648). The device of Laje et al. teaches,

With respect to claim 9, a method for absorbing or deflecting moisture from a dermal surface of a body part without circumscribing said body part (abstract), the method comprising: attaching (abstract) an absorbent layer (2)  to one side of a double-sided adhesive layer (3) ; and attaching the other side of the double-sided adhesive layer to said body part (Figure 13) in such a way as to not circumscribe said body part (Figure 13). 


With respect to claim 10, wherein a perimeter of the absorbent layer (2) circumscribes a perimeter of the double-sided adhesive layer (Figure 6 &11)..

With respect to claim 13, attaching (para 0152) and then removing a protective backing layer to the other side of the double-sided adhesive layer (para 0154). 

With respect to claim 14, rolling the absorbent layer and the double-sided adhesive layer into a rolled form (para 0118); selectively unrolling the rolled form; and selectively cutting the absorbent layer (para 0111) and the double-sided adhesive layer to an unrolled length (Figure 9). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 – 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin. The device of Shin substantially discloses the claimed invention but is lacking a measurement range disclosed for the size of the absorbent layer.  

With respect to claim 3,  wherein the perimeter of the absorbent layer extends beyond the perimeter of the double-sided adhesive layer (Figure 1). The device of Shin substantially discloses the claimed invention but is silent with respect to the measurement of the area that extends past the adhesive. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Shins  teaching of a length, to have the measurement of one sixty fourth of an inch to one eight of an inch, since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).  

With respect to claim 4, wherein the perimeter of the absorbent layer extends along a longitudinal axis for one or less inches to twelve or more inches (Figure 1). 

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shins applied  above, and further in view of Chakravarthy (US 2010/0204667). The device of Shin substantially discloses the claimed invention but is lacking a backing layer and polyvinyl alcohol foam material.

With respect to claim 5, the device of Chakravarthy teaches, further comprising a protective backing layer (420) removably attached to the other side of the double-sided adhesive layer (para 0041).

With respect to claim 6, wherein the protective backing layer is coextensive with said other side of the double-sided adhesive layer (Figure 4).

With respect to claim 7, wherein the absorbent layer is polyvinyl alcohol foam (para 0045)

With respect to claim 8, wherein the double-sided adhesive layer is medical grade (as best understood, the device is capable for use in a medical application and therefore meets the claim as recited)
It would have been obvious to a person having ordinary skill in the art at the time the invention as effectively filed to utilize the backing layer and the material taught by Chakravarhty in order to provide improve comfort to the user and to protect the adhesive until use of the device is desired.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lage et al in view of Shin (US 2002/0100107). The device of Lage et al. substantially discloses the claimed invention but is lacking a measurement range disclosed for the size of the absorbent layer.  Shin teaches,

With respect to claim 11,  wherein the perimeter of the absorbent layer extends beyond the perimeter of the double-sided adhesive layer (Figure 1). The device of Shin substantially discloses the claimed invention but is silent with respect to the measurement of the area that extends past the adhesive. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Shins  teaching of a length, to have the measurement of one sixty fourth of an inch to one eight of an inch, since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).  

With respect to claim 4, wherein the perimeter of the absorbent layer extends along a longitudinal axis for one or less inches to twelve or more inches (Figure 1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732